[J-11A-2016 and J-11B-2016] [MO: Dougherty, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


A. SCOTT ENTERPRISES, INC.,                   :   No. 55 MAP 2015
                                              :
                     Appellee                 :   Appeal from the Order of the
                                              :   Commonwealth Court at Nos. 2163 &
                                              :   2289 CD 2013 dated October 21, 2014,
              v.                              :   reconsideration denied December 5,
                                              :   2014, affirming in part and reversing in
                                              :   part the Order of the Lehigh County
CITY OF ALLENTOWN,                            :   Court of Common Pleas, Civil Division,
                                              :   at No. 2011-C-2818 dated November
                     Appellant                :   22, 2013, and remanding.
                                              :
                                              :   ARGUED: November 18, 2015
                                                  RESUBMITTED: January 20, 2016

A. SCOTT ENTERPRISES, INC.,                   :   No. 56 MAP 2015
                                              :
                     Appellee                 :   Appeal from the Order of the
                                              :   Commonwealth Court at No. 379 CD
                                              :   2014 dated October 21, 2014,
              v.                              :   reconsideration denied December 5,
                                              :   2014, affirming in part and reversing in
                                              :   part the Order of the Lehigh County
CITY OF ALLENTOWN,                            :   Court of Common Pleas, Civil Division,
                                              :   at No. 2011-C-2818 opinion filed
                     Appellant                :   February 28, 2014, and remanding.
                                              :
                                              :   ARGUED: November 18, 2015
                                                  RESUBMITTED: January 20, 2016



                                 CONCURRING OPINION


JUSTICE WECHT                                                  DECIDED: July 19, 2016
       I join the learned Majority’s opinion in full, writing only to emphasize that we

granted allocatur on one issue: whether a jury finding of bad faith requires the trial court
to impose a statutory penalty and award attorney fees under 62 Pa. C.S. § 3935. We

denied allocatur as to all other issues, including the issue raised by the dissent.

Consequently, whether the bad faith question should be submitted to the jury or, in the

alternative, decided by the judge, is not before the Court. The parties have not fully

briefed the issue, nor has it been preserved for our review. Accordingly, I do not read

the majority to endorse or disapprove of the submission of the bad faith question to the

jury in this specific instance or in future cases.




                   [J-11A-2016 and J-11B-2016] [MO: Dougherty, J.] - 2